Title: To James Madison from Hubbard Taylor, 17 October 1816
From: Taylor, Hubbard
To: Madison, James


        
          Dear Sir
          October 17th. 1816
        
        I was much gratified to hear by our relation Lieut Joseph Taylor of the health of yourself and family, mine at present enjoys that blessing.
        I addressed a letter to you not long since, on the subject of the appointment of a district Judge for Kentucky. I should not now again mention it, was it not for the circumstance of a report that has got into circulation which may reach you, that Mr. Trimble did not contemplate holding the appointment (if he should be so fortunate as to get it) as a permanent one. I saw Mr Trimble a few days since and he assures me the report is intirely with

out foundation, and in the most explicit manner declared it was his intention to hold the office if appointed, without any intintion ever to return again to the Barr, and requested a wish that this matter should be made Known to you, least it might operate against him in making the appointment, as he readily acknowledged it ought to do, was it true. I therefore in compliance with his wishes have communicated his denial of the report in circulation to his prejudice. As you will probably receive letters from Judge Todd, Mr Clay and Colo Johnson, on the subject of the appointment of a Judge for the district, all of whom are more competent to decide on the qualifications of the applicants than myself I shall add nothing more, particularly as I have lately seen & conversed with the above Gentlmen on the Subject. Be pleased to present my respects to Mrs Madison and accept the assureanc of the continued esteem of Yr affectione relation & Friend
        
          Hubbard Taylor
        
      